Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

                                                   Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of patent No.11096237.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the instant application recite or have inherent all the limitations of claims 1-4 of patent No. 11096237.  Claim 1-5 merely narrows the scope of claims 1-4 of patent No. 11096237 by adding elements and their functions to the claims.  The same argument applies to claims 6-10 and 11-15.



Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/16/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




         Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (U.S. PG-Publication # 2015/0029955), in view of Kim et al. (U.S. PG-Publication # 2016/0219475).

           Consider claims 1, 6 and 11, Heo et al. clearly disclose an apparatus, comprising: 
           at least one processor (fig. 8 (application processor)); and 
           at least one memory including computer program code (par. 67 (a plurality of instructions can be adapted to be executed to implement the method 700)), 
           the at least one memory and the computer program code configured, with the at least one processor (par. 67 (a plurality of instructions can be adapted to be executed to implement the method 700)), to cause the apparatus at least to: 
           receive, from a first access point which supports a first radio access technology, a radio-resource-control (RRC) reconfiguration message including a slave RRC configuration of a second access point, wherein the second access point supports a second radio access technology (fig. 7 (710), par. 66 (receiving a radio resource control (RRC) reconfiguration message at a user equipment (UE) from a macro evolved node B (MeNB), the RRC reconfiguration message indicating that a secondary cell associated with a secondary eNB (SeNB) is to be activated, wherein the MeNB receives an indication to activate the secondary cell from the SeNB, as in block 710)); and 
           perform a random access procedure with the second access point based on the RRC reconfiguration message (par. 67 (the method can include receiving a secondary cell activation media access channel control element (MAC CE) in the RRC reconfiguration message from the MeNB, wherein the MeNB informs the SeNB that the MAC CE was successfully received at the UE. In one example, the MAC CE includes an activation time for which the secondary cell is to be activated by the SeNB. In addition, the method can include sending a random access preamble upon receiving the MAC CE from the MeNB, wherein the random access preamble indicates to the SeNB that the secondary cell has been activated))), 
          However, Heo et al. do not specifically disclose different technologies.
          In the same field of endeavor, Kim et al. clearly show: 
           wherein the first radio access technology and the second radio access technology are different (par. 106 (A dual connectivity technique in which a terminal simultaneously maintains connections with a macro base station and a small base station based on a small base station technology may achieve increase of transmission throughput and enhancement of terminal power consumption)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Heo, and show different technologies, as taught by Kim, so that the system can operate more efficiently.






         Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (U.S. PG-Publication # 2015/0029955), in view of Kim et al. (U.S. PG-Publication # 2016/0219475), and in view of Uemura et al. (U.S. PG-Publication # 2017/0111932). 

          Consider claim 2, and as applied to claim 1 above,
                         claim 7, and as applied to claim 6 above,
                         claim 12, and as applied to claim 11 above,  
Heo et al. clearly disclose the apparatus as described.
          However, Heo et al. do not specifically disclose a RRC reconfiguration complete message indicating the slave RRC function was successfully configured. 
          In the same field of endeavor, Uemura et al. clearly show:
          transmit, to the first access point, an RRC reconfiguration complete message indicating the slave RRC configuration was successfully configured, after the slave RRC configuration has been successfully completed (fig. 3 (S104), par. 132 (In a case where processing through the use of the RRC connection reconfiguration message is ended, the terminal device 1 transmits an RRC connection reconfiguration completion message to the base station apparatus 2-1 (Step S104))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Heo, and show a RRC reconfiguration complete message indicating the slave RRC function was successfully configured, as taught by Uemura, so that the system can operate more efficiently.







         Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (U.S. PG-Publication # 2015/0029955), in view of Kim et al. (U.S. PG-Publication # 2016/0219475), and in view of Rune et al. (U.S. PG-Publication # 2017/0150384). 

          Consider claim 3, and as applied to claim 1 above,
                          claim 8, and as applied to claim 7 above,
                          claim 13, and as applied to claim 13 above,  
Heo et al. clearly disclose the apparatus as described.
          However, Heo et al. do not specifically disclose LTE and 5G.
          In the same field of endeavor, Rune et al. clearly show:                   
          wherein the first radio access technology of the first access point is one of a long-term-evolution (LTE) and a 5G and the second radio access technology is the other of the LTE and the 5G ((fig. 4b, par. 3 (In 5G, i.e. 5th generation mobile networks, there will be evolvement of the current LTE system to 5G. One task for 5G is to improve throughput and capacity compared to LTE. This is achieved by increasing the sample rate and bandwidth per carrier. 5G is also focusing on the use of higher carrier frequencies i.e. above 5-10 GHz), par. 9 (This inter-frequency scenario can easily be extended for 5G Dual Connectivity, where it is expected that one of the links will be on LTE and another on the new 5G air interface, possibly operating in much high frequencies (up to 10 Ghz, or in extreme cases 30 Ghz or 60 GHz))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Heo, and show LTE and 5G, as taught by Rune, so that the system can operate more efficiently.







         Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (U.S. PG-Publication # 2015/0029955), in view of Kim et al. (U.S. PG-Publication # 2016/0219475), and in view of Dinan et al. (U.S. PG-Publication # 2013/0336296). 


          Consider claim 4, and as applied to claim 1 above,
                          claim 9, and as applied to claim 6 above,
                          claim 14, and as applied to claim 11 above,  
Heo et al. clearly disclose the apparatus as described.
          However, Heo et al. do not specifically disclose a measurement report.
          In the same field of endeavor, Dinan et al. clearly show:                   
          perform a measurement according to a list of cells provided by the first access point ((par. 74 (The serving base station may receive at least one measurement report from the wireless device in response to the at least one second message. The at least one measurement report may comprise signal quality information of at least one of the at least one cell of at least one of the at least one target base station. The signal quality information may be derived at least in part employing measurements of at least one OFDM subcarrier)); and 
           transmit a measurement report based on the measurement to the first access point (par. 74 (The serving base station may receive at least one measurement report from the wireless device in response to the at least one second message. The at least one measurement report may comprise signal quality information of at least one of the at least one cell of at least one of the at least one target base station. The signal quality information may be derived at least in part employing measurements of at least one OFDM subcarrier)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Heo, and show a measurement report, as taught by Dinan, so that the system can operate more efficiently.







         Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (U.S. PG-Publication # 2015/0029955), in view of Kim et al. (U.S. PG-Publication # 2016/0219475), and in view of Horn et al. (U.S. PG-Publication # 2016/0057585). 
         
          Consider claim 5, and as applied to claim 1 above,
                          claim 10, and as applied to claim 6 above,
                          claim 15, and as applied to claim 11 above,   
Heo et al. clearly disclose the apparatus as described.
          However, Heo et al. do not specifically disclose a multi-connectivity scenario.
          In the same field of endeavor, Horn et al. clearly show:                   
          wherein the first access point is the master node in a multi-connectivity scenario (par. 36 (In certain aspects, the MeNB may be connected to one or more SeNBs to serve a UE via multi-connectivity)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Heo, and show a measurement report, as taught by Horn, so that the system can operate more efficiently.







Conclusion
          

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                                                                            
December 8, 2022